Citation Nr: 1216697	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-44 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to status as the surviving spouse of the Veteran for the purposes of dependency and indemnity compensation (DIC), death pension, and accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.  The appellant is claiming benefits as the Veteran's surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2009 decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2009, the appellant testified during a hearing before a decision review officer at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of this appeal, the appellant's representative requested that she be afforded the opportunity to testify at a hearing before a Veterans Law Judge.  In response to this request, a video-conference hearing was conducted in December 2011.  Unfortunately, a transcript of that hearing could not be produced.  The appellant was advised, and offered the opportunity to testify at another hearing.  In correspondence received by the Board in April 2012, she chose to appear before a Veterans Law Judge of the Board at the RO, i.e., a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Travel Board hearing at the RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


